Citation Nr: 1104344	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

The Board notes that the Veteran's available service treatment 
records are silent for any complaints of, treatment for, or 
diagnosis related to his spine.  Further, his February 1969 
separation examination revealed a normal clinical examination of 
his spine.

The Veteran has indicated that he has suffered from a back 
disorder since service.  See July 2006 notice of disagreement.  
The Veteran has proffered two potential in-service causes for his 
current back disorder.  He first alleges that his current back 
disorder stems from loading and unloading things.  See February 
2005 VA treatment record.  He elaborated in his July 2006 notice 
of disagreement, indicating that as a boatswains mate he was 
"highlining" on the deck of the ship, pulling on large lines to 
bring supplies aboard the ship, when he injured his back.  He has 
additionally alleged that during a July 1967 explosion on the USS 
Forrestal, he was slammed into the deck due to its impact.  He 
indicated that his disabilities were caused by this impact.  See 
February 2006 statement. 

The Board notes that the Veteran's personnel records reflect that 
the Veteran's primary duty was that of a boatswains mate.  The 
Board finds that his alleged back injury incurred during the 
loading and unloading of supplies on his ship is consistent with 
his circumstances of service.  38 U.S.C.A. § 1154(a) (West 2002).  
Moreover, evidence in his personnel file confirms that he was 
stationed abroad the USS Forrestal during a confirmed accidental 
explosion.  As such, the Board will presume that the Veteran was 
there when the explosion occurred and concede that he sustained a 
back injury at that time. 

Given the fact that the Veteran has current treatment associated 
with his lumbar spine, and in light of his alleged conceded in-
service injuries, the Board finds that a VA examination that 
includes a competent nexus opinion is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Finally, the claims file reflects that the Veteran has received 
medical treatment from the Orlando Outpatient Clinic.  However, 
as the claims file only includes treatment records from this 
facility dated up to August 2005, any additional records should 
be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain VA outpatient 
treatment records from the Orlando 
Outpatient Clinic beginning in August 
2005.  Any negative search result should 
be noted in the record. 

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to evaluate the 
relationship between his lumbar spine 
disorder and active duty service.  The 
claims file must be reviewed in 
conjunction with the examination.  All 
tests deemed necessary by the examiner 
must be undertaken.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability of 
greater) that any current lumbar spine 
disorder had its onset during the 
Veteran's active service or is otherwise 
causally related to his service.  

The examiner should discuss the Veteran's 
conceded back injury incurred during a July 
1967 explosion, the Veteran's allegations 
of a back injury during his performance in 
his duties as a boatswains mate, the 
Veteran's assertions that he has suffered 
from lumbar spine disorder since service, 
and the first documented diagnosis of a 
lumbar spine disorder in 2005.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


